Citation Nr: 1638166	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1970 to March 1976.  The Veteran had service in the Republic of Vietnam from August 1970 to September 1971, and was awarded the Republic of Vietnam Campaign Medal and the Republic of Vietnam Cross of Gallantry with Palm.  

This case comes before the Board of Veterans' Appeals (the Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claim in September 2014 for further development.  However, as the terms of the remand were not substantially complied with, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his present hepatitis C is related to his military service, to include exposure to blood during his duties as a helicopter crew chief.  See, e.g., January 2011 statement.  

In its September 2014 remand, the Board directed the AOJ to obtain an addendum medical opinion that "specifically considered and addressed" the Veteran's assertion regarding his exposure to blood in service.  The AOJ obtained an opinion in December 2014.  However, the clinician did not reference the Veteran's reports of exposure to blood.  Moreover, the opinion is conclusory in nature.  Thus, the opinion does not substantially comply with the remand directive.

As noted in the Board's September 2014 remand, the Veteran is competent to report that as a helicopter crewman, he was responsible for transporting wounded service members, placing casualties in body bags, and cleaning the aircraft of blood and other substances, and that he did not wear rubber gloves or other protective gear while performing these duties.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Veteran reported other possible in-service exposure source including receiving jet gun vaccinations, using others' razors, and using cocaine on a few occasions.  See November 2009 VA Form 21-526, December 2009 VA Form 21-4138, and January 2011 statement.  Moreover, the Veteran's service treatment records indicate that in October 1974 the Veteran was prescribed medication for gonorrhea, which also suggests a history of high risk sexual activity.  See M21-1, III.iv.4.I.2.e. Risk Factors for HBV and HCV.  These assertions and risk factors should be addressed by the clinician.  

Moreover, in a September 2016 Appellate Brief the Veteran's representative challenged the December 2014 opinion based on its inconsistency with Training Letter 01-02, as pertains to cocaine use and alcohol use.  The Board initially observes that the cited training letter has been rescinded, and that the RO guidance may be found in the VA Adjudication Manual.  See M21-1, Part III, Subpart iv, Chapter 4, Section I.  As the representative states, the M21-1 note relating to intravenous drug use and intranasal cocaine use states that transmission is through the use of shared instruments.  The Veteran reported that during service he self-administered cocaine by fingernail, presumably through snorting.  See October 2011 statement.  The clinician should address this contention.  

Lastly, the Board notes that the Veteran's personnel records have not been associated with the claims file.  As they may help substantiate his reports of exposure to blood in the course of his duties, they should be obtained on remand. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.  All efforts to obtain this evidence must be documented in the claims folder.

2.  Forward the Veteran's claims file to an appropriate clinician, other than the December 2014 clinician, for an opinion regarding the cause of the Veteran's hepatitis C.  The examiner should review the Veteran's claims file in conjunction with the examination, to include this remand, and indicate that such review has taken place.  

Following review of his pertinent medical history and lay statements, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hepatitis C either first manifested in service or results from an in-service risk factor.

The examiner is instructed to consider the following risk factors: the Veteran's in-service exposure to bodily fluids as described above; intranasal cocaine use; high-risk sexual activity in service; reported sharing of razors in service; and reported jet injector immunizations the Veteran received during service.

To the extent possible, the examiner must explain which of the reported hepatitis C risk factors is the most likely cause of the Veteran's hepatitis C.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Review the addendum opinion to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINLGETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




